  Case 3:17-cr-00341-B Document 960 Filed 12/29/20                 Page 1 of 1 PageID 3499



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §    No. 3:17-CR-341-B
                                                 §
ADILENE SUAREZ-RANGEL,                           §
          Defendant.                             §

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

        The defendant’s Motion for Reconsideration 18 U.S.C. 3742 (e) Post-Sentencing Rehabilitation

Programming, received on November 2, 2020 (doc. 935), is DISMISSED without prejudice for lack

of jurisdiction.

        SIGNED this 29th day of December, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
